Title: Thomas Jefferson to William D. Meriwether, 14 March 1810
From: Jefferson, Thomas
To: Meriwether, William D.


          
            Dear Sir
             
                     Monticello 
                     Mar. 14. 10.
          
          The bearer now comes for the trees you have taken care of for me, that is to say, my half of them. where there is only a single one of a kind, do not risk the taking it up. a graft from it another year will do as well for me. be so good as to have the roots of those sent well wrapt in straw to keep the cold air from them.
          
          I have some claim on Governor Lewis’s estate for monies furnished him some time before he set out on his Western expedition. I do not recollect it’s amount, having never looked into it since that time but I have a loose idea of somewhere about 100.D. I have no doubt you will find it stated among his papers. I mention it at present merely for your information, and leave it to the convenience of the estate. I am Dr Sir
          
            Your’s affectionately
            
                  Th: Jefferson
          
        